--------------------------------------------------------------------------------

Exhibit 10.1
 
ELEVENTH AMENDMENT TO THE AMENDED AND RESTATED


SERIES 2002-2 SUPPLEMENT


This ELEVENTH AMENDMENT TO THE AMENDED AND RESTATED SERIES 2002-2 SUPPLEMENT
(this “Amendment”), dated as of October 27, 2008, amends the Amended and
Restated Series 2002-2 Supplement (the “Series 2002-2 Supplement”), dated as of
November 22, 2002, as amended by the First Amendment thereto, dated as of
October 30, 2003, the Second Amendment thereto, dated as of June 3, 2004, the
Third Amendment thereto, dated as of November 30, 2004, the Fourth Amendment
thereto, dated as of November 28, 2005, the Fifth Amendment thereto, dated as of
December 23, 2005, the Sixth Amendment thereto, dated as of February 17, 2006,
the Seventh Amendment thereto, dated as of March 21, 2006, the Eighth Amendment
thereto, dated as of November 30, 2006, the Ninth Amendment thereto, dated as of
May 9, 2007, and the Tenth Amendment thereto, dated as of October 29, 2007, and
is among AVIS BUDGET RENTAL CAR FUNDING (AESOP) LLC (formerly known as Cendant
Rental Car Funding (AESOP) LLC), a special purpose limited liability company
established under the laws of Delaware (“ABRCF”), AVIS BUDGET CAR RENTAL, LLC
(formerly known as Cendant Car Rental Group, LLC and Cendant Car Rental Group,
Inc.) (“Avis Budget”), a limited liability company established under the laws of
Delaware, as administrator (the “Administrator”), JPMORGAN CHASE BANK, N.A.
(formerly known as JPMorgan Chase Bank), a national banking association, as
administrative agent (the “Administrative Agent”), the several commercial paper
conduits listed on Schedule I thereto (each a “CP Conduit Purchaser”), the
several banks set forth opposite the name of each CP Conduit Purchaser on
Schedule I thereto (each an “APA Bank” with respect to such CP Conduit
Purchaser), the several agent banks set forth opposite the name of each CP
Conduit Purchaser on Schedule I thereto (each a “Funding Agent” with respect to
such CP Conduit Purchaser), THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A. (as
successor in interest to The Bank of New York), a national banking association,
as trustee (in such capacity, the “Trustee”) and as agent for the benefit of the
Series 2002-2 Noteholders (in such capacity, the “Series 2002-2 Agent”), to the
Second Amended and Restated Base Indenture, dated as of June 3, 2004, between
ABRCF and the Trustee (as amended, modified or supplemented from time to time,
exclusive of Supplements creating a new Series of Notes, the “Base
Indenture”).  All capitalized terms used herein and not otherwise defined herein
shall have the respective meanings provided therefor in the Definitions List
attached as Schedule I to the Base Indenture (as amended through the date
hereof) or the Series 2002-2 Supplement, as applicable.


W I T N E S S E T H:


WHEREAS, pursuant to Section 12.2 of the Base Indenture, any Supplement thereto
may be amended with the consent of ABRCF, the Trustee and each affected
Noteholder of the applicable Series of Notes, so long as such amendment only
affects the Noteholders of such Series of Notes;


WHEREAS, the parties desire to amend the Series 2002-2 Supplement to (i) extend
the Scheduled Expiry Date; (ii) replace Schedule I thereto with a new Schedule I
in the form of Schedule A to this Amendment; (iii) increase the Series 2002-2
Maximum Non-Program Vehicle Percentage; (iv) modify the concentration limits
with respect to Kia, Mitsubishi, Suzuki, Nissan and Hyundai; (v) add an
additional Amortization Event; and (vi) increase enhancement levels in order to
obtain an explicit AA/Aa2 rating from each of Standard & Poor’s and Moody’s; and

 
1

--------------------------------------------------------------------------------

 
 
WHEREAS, ABRCF has requested the Trustee, the Series 2002-2 Agent, the
Administrator, the Administrative Agent and each Series 2002-2 Noteholder to,
and, upon the effectiveness of this Amendment, ABRCF, the Trustee, the Series
2002-2 Agent, the Administrator, the Administrative Agent and the Series 2002-2
Noteholders have agreed to, amend certain provisions of the Series 2002-2
Supplement as set forth herein;


NOW, THEREFORE, it is agreed:


1.             Amendments of Definitions.  The following defined terms, as set
forth in Article I(b) of the Series 2002-2 Supplement, are hereby amended and
restated in their entirety as follows:


““Scheduled Expiry Date” means (x) with respect to any Purchaser Group that is
an Extending Purchaser Group on the Series 2002-2 Eleventh Amendment Effective
Date, December 26, 2008, as such date may be extended in accordance with Section
2.6(b) and (y) with respect to any Purchaser Group that is a Non-Extending
Purchaser Group on the Series 2002-2 Eleventh Amendment Effective Date, October
27, 2008.”


““Series 2002-2 Maximum Manufacturer Amount” means, as of any day, any of the
Series 2002-2 Maximum Mitsubishi Amount, the Series 2002-2 Maximum Individual
Isuzu/Subaru Amount, the Series 2002-2 Maximum Hyundai Amount, the Series 2002-2
Maximum Kia Amount or the Series 2002-2 Maximum Suzuki Amount.”


“Series 2002-2 Maximum Mitsubishi Amount” means, as of any day, an amount equal
to 10% of the aggregate Net Book Value of all Vehicles leased under the Leases
on such day.


““Series 2002-2 Maximum Non-Program Vehicle Percentage” means, as of any date of
determination, the sum of (a) 85% and (b) a fraction, expressed as a percentage,
the numerator of which is the aggregate Net Book Value of all Redesignated
Vehicles manufactured by a Bankrupt Manufacturer or a Manufacturer with respect
to which a Manufacturer Event of Default has occurred, and in each case leased
under the AESOP I Operating Lease or the Finance Lease as of such date, and the
denominator of which is the aggregate Net Book Value of all Vehicles leased
under the Leases as of such date.”


““Series 2002-2 Moody’s Highest Enhancement Rate” means, as of any date of
determination, the greater of (a) 46.50% and (b) the sum of (i) 46.50% and (ii)
the highest, for any calendar month within the preceding twelve calendar months,
of the greater of (x) an amount (not less than zero) equal to 100% minus the
Measurement Month Average for the immediately preceding Measurement Month and
(y) an amount (not less than zero) equal to 100% minus the Market Value Average
as of the Determination Date within such calendar month (excluding the Market
Value Average for any Determination Date which has not yet occurred).”

 
2

--------------------------------------------------------------------------------

 
 
““Series 2002-2 Moody’s Intermediate Enhancement Rate” means, as of any date of
determination, 41.375%.”


““Series 2002-2 Moody’s Lowest Enhancement Rate” means, as of any date of
determination, 18.75%.”


““Series 2002-2 Required Enhancement Amount” means, as of any date of
determination, the sum of:


(i)        the product of the Series 2002-2 Required Enhancement Percentage as
of such date and the Series 2002-2 Invested Amount as of such date;


(ii)       the greater of (x) the Series 2002-2 Percentage of the excess, if
any, of the Non-Program Vehicle Amount as of the immediately preceding Business
Day over the Series 2002-2 Maximum Non-Program Vehicle Amount as of the
immediately preceding Business Day and (y) the excess, if any, of (A) the Series
2002-2 AESOP I Operating Lease Vehicle Percentage of the Net Book Value of all
Non-Program Vehicles (other than (i) Unaccepted Program Vehicles and (ii)
Vehicles subject to a Manufacturer Program with a Specified Eligible Non-Program
Manufacturer) leased under the AESOP I Operating Lease as of the immediately
preceding Business Day over (B) the Series 2002-2 Maximum Non-Program Vehicle
Percentage of the sum of (1) the Series 2002-2 VFN Percentage of the Net Book
Value of all Vehicles leased under the AESOP II Operating Lease as of the
immediately preceding Business Day and (2) the Series 2002-2 AESOP I Operating
Lease Vehicle Percentage of the Net Book Value of all Vehicles leased under the
AESOP I Operating Lease as of the immediately preceding Business Day;


(iii)      the greater of (x) the Series 2002-2 Percentage of the excess, if
any, of the aggregate Net Book Value of all Vehicles manufactured by Mitsubishi
and leased under the Leases as of the immediately preceding Business Day over
the Series 2002-2 Maximum Mitsubishi Amount as of the immediately preceding
Business Day and (y) the excess, if any, of (A) the sum of (1) the Series 2002-2
VFN Percentage of the aggregate Net Book Value of all Vehicles manufactured by
Mitsubishi and leased under the AESOP II Operating Lease as of the immediately
preceding Business Day and (2) the Series 2002-2 AESOP I Operating Lease Vehicle
Percentage of the Net Book Value of all Vehicles manufactured by Mitsubishi and
leased under the AESOP I Operating Lease as of the immediately preceding
Business Day over (B) 10% of the sum of (1) the Series 2002-2 VFN Percentage of
the Net Book Value of all Vehicles leased under the AESOP II Operating Lease as
of the immediately preceding Business Day and (2) the Series 2002-2 AESOP I
Operating Lease Vehicle Percentage of the Net Book Value of all Vehicles leased
under the AESOP I Operating Lease as of the immediately preceding Business Day;

 
3

--------------------------------------------------------------------------------

 
 
(iv)     the greater of (x) the Series 2002-2 Percentage of the excess, if any,
of the aggregate Net Book Value of all Vehicles manufactured by Isuzu or Subaru,
individually, and leased under the Leases as of the immediately preceding
Business Day over the Series 2002-2 Maximum Individual Isuzu/Subaru Amount as of
the immediately preceding Business Day and (y) the excess, if any, of (A) the
sum of (1) the Series 2002-2 VFN Percentage of the aggregate Net Book Value of
all Vehicles manufactured by Isuzu or Subaru, individually, and leased under the
AESOP II Operating Lease as of the immediately preceding Business Day and (2)
the Series 2002-2 AESOP I Operating Lease Vehicle Percentage of the Net Book
Value of all Vehicles manufactured by Isuzu or Subaru, individually, and leased
under the AESOP I Operating Lease as of the immediately preceding Business Day
over (B) 5% of the sum of (1) the Series 2002-2 VFN Percentage of the Net Book
Value of all Vehicles leased under the AESOP II Operating Lease as of the
immediately preceding Business Day and (2) the Series 2002-2 AESOP I Operating
Lease Vehicle Percentage of the Net Book Value of all Vehicles leased under the
AESOP I Operating Lease as of the immediately preceding Business Day;


(v)      the greater of (x) the Series 2002-2 Percentage of the excess, if any,
of the aggregate Net Book Value of all Vehicles manufactured by Hyundai and
leased under the Leases as of the immediately preceding Business Day over the
Series 2002-2 Maximum Hyundai Amount as of the immediately preceding Business
Day and (y) the excess, if any, of (A) the sum of (1) the Series 2002-2 VFN
Percentage of the aggregate Net Book Value of all Vehicles manufactured by
Hyundai and leased under the AESOP II Operating Lease as of the immediately
preceding Business Day and (2) the Series 2002-2 AESOP I Operating Lease Vehicle
Percentage of the Net Book Value of all Vehicles manufactured by Hyundai and
leased under the AESOP I Operating Lease as of the immediately preceding
Business Day over (B) 20% of the sum of (1) the Series 2002-2 VFN Percentage of
the Net Book Value of all Vehicles leased under the AESOP II Operating Lease as
of the immediately preceding Business Day and (2) the Series 2002-2 AESOP I
Operating Lease Vehicle Percentage of the Net Book Value of all Vehicles leased
under the AESOP I Operating Lease as of the immediately preceding Business Day;


(vi)     the greater of (x) the Series 2002-2 Percentage of the excess, if any,
of the aggregate Net Book Value of all Vehicles manufactured by Suzuki and
leased under the Leases as of the immediately preceding Business Day over the
Series 2002-2 Maximum Suzuki Amount as of the immediately preceding Business Day
and (y) the excess, if any, of (A) the sum of (1) the Series 2002-2 VFN
Percentage of the aggregate Net Book Value of all Vehicles manufactured by
Suzuki and leased under the AESOP II Operating Lease as of the immediately
preceding Business Day and (2) the Series 2002-2 AESOP I Operating Lease Vehicle
Percentage of the Net Book Value of all Vehicles manufactured by Suzuki and
leased under the AESOP I Operating Lease as of the immediately preceding
Business Day over (B) 7.5% of the sum of (1) the Series 2002-2 VFN Percentage of
the Net Book Value of all Vehicles leased under the AESOP II Operating Lease as
of the immediately preceding Business Day and (2) the Series 2002-2 AESOP I
Operating Lease Vehicle Percentage of the Net Book Value of all Vehicles leased
under the AESOP I Operating Lease as of the immediately preceding Business Day;

 
4

--------------------------------------------------------------------------------

 
 
(vii)    the greater of (x) the Series 2002-2 Percentage of the excess, if any,
of the aggregate Net Book Value of all Vehicles manufactured by Kia and leased
under the Leases as of the immediately preceding Business Day over the Series
2002-2 Maximum Kia Amount as of the immediately preceding Business Day and (y)
the excess, if any, of (A) the sum of (1) the Series 2002-2 VFN Percentage of
the aggregate Net Book Value of all Vehicles manufactured by Kia and leased
under the AESOP II Operating Lease as of the immediately preceding Business Day
and (2) the Series 2002-2 AESOP I Operating Lease Vehicle Percentage of the Net
Book Value of all Vehicles manufactured by Kia and leased under the AESOP I
Operating Lease as of the immediately preceding Business Day over (B) 10% of the
sum of (1) the Series 2002-2 VFN Percentage of the Net Book Value of all
Vehicles leased under the AESOP II Operating Lease as of the immediately
preceding Business Day and (2) the Series 2002-2 AESOP I Operating Lease Vehicle
Percentage of the Net Book Value of all Vehicles leased under the AESOP I
Operating Lease as of the immediately preceding Business Day;


(viii)   the greater of (x) the Series 2002-2 Percentage of the excess, if any,
of the Specified States Amount as of the immediately preceding Business Day over
the Series 2002-2 Maximum Specified States Amount as of the immediately
preceding Business Day and (y) the excess, if any, of (A) the sum of (1) the
Series 2002-2 VFN Percentage of the Net Book Value of all Vehicles titled in the
States of Ohio, Oklahoma and Nebraska and leased under the AESOP II Operating
Lease as of the immediately preceding Business Day and (2) the Series 2002-2
AESOP I Operating Lease Vehicle Percentage of the Net Book Value of all Vehicles
titled in the States of Ohio, Oklahoma and Nebraska and leased under the AESOP I
Operating Lease as of the immediately preceding Business Day over (B) 7.5% of
the sum of (1) the Series 2002-2 VFN Percentage of the Net Book Value of all
Vehicles leased under the AESOP II Operating Lease as of the immediately
preceding Business Day and (2) the Series 2002-2 AESOP I Operating Lease Vehicle
Percentage of the Net Book Value of all Vehicles leased under the AESOP I
Operating Lease as of the immediately preceding Business Day; and


(ix)      the greater of (x) the Series 2002-2 Percentage of the excess, if any,
of the Non-Eligible Manufacturer Amount as of the immediately preceding Business
Day over the Series 2002-2 Maximum Non-Eligible Manufacturer Amount as of the
immediately preceding Business Day and (y) the excess, if any, of (A) the Series
2002-2 AESOP I Operating Lease Vehicle Percentage of the Net Book Value of all
Vehicles manufactured by Manufacturers other than Eligible Non-Program
Manufacturers and leased under the AESOP I Operating Lease as of the immediately
preceding Business Day over (B) 3% of the sum of (1) the Series 2002-2 VFN
Percentage of the Net Book Value of all Vehicles leased under the AESOP II
Operating Lease as of the immediately preceding Business Day and (2) the Series
2002-2 AESOP I Operating Lease Vehicle Percentage of the Net Book Value of all
Vehicles leased under the AESOP I Operating Lease as of the immediately
preceding Business Day.

 
5

--------------------------------------------------------------------------------

 
 
““Series 2002-2 Required Liquidity Amount” means, with respect to any
Distribution Date, an amount equal to 10.50% of the Series 2002-2 Invested
Amount on such Distribution Date (after giving effect to any payments of
principal to be made on the Series 2002-2 Notes on such Distribution Date).”


““Series 2002-2 Standard & Poor’s Highest Enhanced Vehicle Percentage” means, as
of any date of determination, a fraction, expressed as a percentage, (a) the
numerator of which is the sum, without duplication, of (i) the sum of (A) the
aggregate Net Book Value of all Vehicles leased under the AESOP I Operating
Lease that are manufactured by either of the Standard & Poor’s Specified
Non-Investment Grade Manufacturers as of such date and (B) the Series 2002-2 VFN
Percentage of the aggregate Net Book Value of all Vehicles leased under the
AESOP II Operating Lease that are manufactured by either of the Standard &
Poor’s Specified Non-Investment Grade Manufacturers as of such date, (ii) the
excess, if any, of (A) the sum of (1) the aggregate Net Book Value of all
Vehicles leased under the AESOP I Operating Lease that are manufactured by a
Standard & Poor’s Non-Investment Grade Manufacturer other than a Standard &
Poor’s Specified Non-Investment Grade Manufacturer, as of such date and (2) the
Series 2002-2 VFN Percentage of the aggregate Net Book Value of all Vehicles
leased under the AESOP II Operating Lease that are manufactured by a Standard &
Poor’s Non-Investment Grade Manufacturer other than a Standard & Poor’s
Specified Non-Investment Grade Manufacturer, as of such date over (B) 30.00% of
the sum of (1) the aggregate Net Book Value of all Vehicles leased under the
AESOP I Operating Lease as of such date and (2) the Series 2002-2 VFN Percentage
of the aggregate Net Book Value of all Vehicles leased under the AESOP II
Operating Lease as of such date, (iii) the sum of (A) the aggregate Net Book
Value of all Vehicles leased under the AESOP I Operating Lease that are
manufactured by a Bankrupt Manufacturer and (B) the Series 2002-2 VFN Percentage
of the aggregate Net Book Value of all Vehicles leased under the AESOP II
Operating Lease that are manufactured by a Bankrupt Manufacturer as of such date
and (iv) the Series 2002-2 Standard & Poor’s Kia/Hyundai Highest Enhanced
Vehicle Percentage Amount as of such date and (b) the denominator of which is
the sum of (i) the aggregate Net Book Value of all Vehicles leased under the
AESOP I Operating Lease as of such date and (ii) the Series 2002-2 VFN
Percentage of the aggregate Net Book Value of all Vehicles leased under the
AESOP II Operating Lease as of such date.”


““Series 2002-2 Standard & Poor’s Highest Enhancement Rate” means, as of any
date of determination, the sum of the Series 2002-2 Standard & Poor’s
Intermediate Enhancement Rate as of such date and 9.00%.”


““Series 2002-2 Standard & Poor’s Intermediate Enhancement Rate” means, as of
any date of determination, the greater of (a) 47.00% and (b) the sum of (i)
47.00% and (ii) the highest, for any calendar month within the preceding twelve
calendar months, of the greater of (x) an amount (not less than zero) equal to
100% minus the Measurement Month Average for the immediately preceding
Measurement Month and (y) an amount (not less than zero) equal to 100% minus the
Market Value Average as of the Determination Date within such calendar month
(excluding the Market Value Average for any Determination Date which has not yet
occurred).”

 
6

--------------------------------------------------------------------------------

 
 
““Series 2002-2 Standard & Poor’s Lowest Enhanced Vehicle Percentage” means, as
of any date of determination, a fraction, expressed as a percentage, (a) the
numerator of which is an amount equal to, without duplication (X) the sum,
without duplication, of (1) the sum of (A) the aggregate Net Book Value of all
Program Vehicles leased under the AESOP I Operating Lease that are manufactured
by Eligible Program Manufacturers having long-term senior unsecured debt ratings
of “AA” or higher from Standard & Poor’s as of such date and (B) the Series
2002-2 VFN Percentage of the aggregate Net Book Value of all Program Vehicles
leased under the AESOP II Operating Lease that are manufactured by Eligible
Program Manufacturers having long-term senior unsecured debt ratings of “AA” or
higher from Standard & Poor’s as of such date, (2) so long as any Eligible
Non-Program Manufacturer has a long-term senior unsecured debt rating of “AA” or
higher from Standard & Poor’s and no Manufacturer Event of Default has occurred
and is continuing with respect to such Eligible Non-Program Manufacturer, the
aggregate Net Book Value of all Non-Program Vehicles leased under the AESOP I
Operating Lease manufactured by each such Eligible Non-Program Manufacturer that
are subject to a Manufacturer Program and remain eligible for repurchase
thereunder as of such date and (3) the lesser of (A) the sum of (x) if as of
such date any Eligible Program Manufacturer has a long-term senior unsecured
debt rating of “AA-” from Standard & Poor’s, the sum of (I) the aggregate Net
Book Value of all Program Vehicles leased under the AESOP I Operating Lease
manufactured by each such Eligible Program Manufacturer as of such date and (II)
the Series 2002-2 VFN Percentage of the Aggregate Net Book Value of all Program
Vehicles leased under the AESOP II Operating Lease manufactured by each such
Eligible Program Manufacturer as of such date and (y) if as of such date any
Eligible Non-Program Manufacturer has a long-term senior unsecured debt rating
of “AA-” from Standard & Poor’s and no Manufacturer Event of Default has
occurred and is continuing with respect to such Eligible Non-Program
Manufacturer, the aggregate Net Book Value of all Non-Program Vehicles leased
under the AESOP I Operating Lease manufactured by each such Eligible Non-Program
Manufacturer that are subject to a Manufacturer Program and remain eligible for
repurchase thereunder as of such date and (B) 10% of the sum of (x) the
aggregate Net Book Value of all Vehicles leased under the AESOP I Operating
Lease as of such date and (y) the Series 2002-2 VFN Percentage of the aggregate
Net Book Value of all Vehicles leased under the AESOP II Operating Lease as of
such date minus (Y) the Series 2002-2 Standard & Poor’s Kia/Hyundai Lowest
Enhanced Vehicle Percentage Adjustment Amount as of such date and (b) the
denominator of which is the sum of (1) the aggregate Net Book Value of all
Vehicles leased under the AESOP I Operating Lease as of such date and (2) the
Series 2002-2 VFN Percentage of the aggregate Net Book Value of all Vehicles
leased under the AESOP II Operating Lease as of such date.”


““Series 2002-2 Standard & Poor’s Lowest Enhancement Rate” means, as of any date
of determination, 31.75%.”


““Standard & Poor’s Non-Investment Grade Manufacturer” means, as of any date of
determination, any Manufacturer that (i) is not a Bankrupt Manufacturer and (ii)
does not have a long-term senior unsecured debt rating of at least “AA-” from
Standard & Poor’s; provided that any Manufacturer whose long-term senior
unsecured debt rating is downgraded from at least “AA-” to below “AA-” by
Standard & Poor’s after the Series 2002-2 Eleventh Amendment Effective Date
shall not be deemed a Standard & Poor’s Non-Investment Grade Manufacturer until
the thirtieth (30th) calendar day following such downgrade.”

 
7

--------------------------------------------------------------------------------

 
 
2.             Addition of Definitions.  The following defined terms are hereby
added in their entirety, in appropriate alphabetical order, to Article I(b) of
the Series 2002-2 Supplement as follows:


““Series 2002-2 Maximum Hyundai Amount” means, as of any day, an amount equal to
20% of the aggregate Net Book Value of all Vehicles leased under the Leases on
such day.”


““Series 2002-2 Maximum Individual Isuzu/Subaru Amount” means, as of any day,
with respect to Isuzu or Subaru individually, an amount equal to 5% of the
aggregate Net Book Value of all Vehicles leased under the Leases on such day.”


““Series 2002-2 Maximum Kia Amount” means, as of any day, an amount equal to 10%
of the aggregate Net Book Value of all Vehicles leased under the Leases on such
day.”


““Series 2002-2 Maximum Suzuki Amount” means, as of any day, an amount equal to
7.5% of the aggregate Net Book Value of all Vehicles leased under the Leases on
such day.”


““Series 2002-2 Standard & Poor’s Kia/Hyundai Highest Enhanced Vehicle
Percentage Amount” means, as of any date of determination, the sum, without
duplication, of (i) the excess, if any, of (A) the sum of (1) the aggregate Net
Book Value of all Vehicles leased under the AESOP I Operating Lease that are
manufactured by Hyundai as of such date and (2) the Series 2002-2 VFN Percentage
of the aggregate Net Book Value of all Vehicles leased under the AESOP II
Operating Lease that are manufactured by Hyundai as of such date over (B) 15% of
the sum of (1) the aggregate Net Book Value of all Vehicles leased under the
AESOP I Operating Lease as of such date and (2) the Series 2002-2 VFN percentage
of the aggregate Net Book Value of all Vehicles leased under the AESOP II
Operating Lease as of such date, (ii) the excess, if any, of (A) the sum of (1)
the aggregate Net Book Value of all Vehicles leased under the AESOP I Operating
Lease that are manufactured by Kia as of such date and (2) the Series 2002-2 VFN
Percentage of the aggregate Net Book Value of all Vehicles leased under the
AESOP II Operating Lease that are manufactured by Kia as of such date over (B)
7.5% of the sum of (1) the aggregate Net Book Value of all Vehicles leased under
the AESOP I Operating Lease as of such date and (2) the Series 2002-2 VFN
percentage of the aggregate Net Book Value of all Vehicles leased under the
AESOP II Operating Lease as of such date, and (iii) the excess, if any, of (A)
the sum of (1) the aggregate Net Book Value of all Vehicles leased under the
AESOP I Operating Lease that are manufactured by Hyundai or Kia in the aggregate
as of such date and (2) the Series 2002-2 VFN Percentage of the aggregate Net
Book Value of all Vehicles leased under the AESOP II Operating Lease that are
manufactured by Hyundai or Kia in the aggregate as of such date over (B) 20% of
the sum of (1) the aggregate Net Book Value of all Vehicles leased under the
AESOP I Operating Lease as of such date and (2) the Series 2002-2 VFN percentage
of the aggregate Net Book Value of all Vehicles leased under the AESOP II
Operating Lease as of such date.”

 
8

--------------------------------------------------------------------------------

 
 
““Series 2002-2 Standard & Poor’s Kia/Hyundai Lowest Enhanced Vehicle Percentage
Adjustment Amount” means, (i) as of any date of determination on which either
Kia or Hyundai has a long-term unsecured debt rating of at least “AA-” from
Standard & Poors, the sum of the Net Book Values as of such date of each Vehicle
manufactured by Kia or Hyundai that is included both in (x) the calculation of
the Series 2002-2 Standard & Poor’s Kia/Hyundai Highest Enhanced Vehicle
Percentage Amount on such date and (y) the calculation of subclause (a)(X) of
the definition of Series 2002-2 Standard & Poor’s Lowest Enhanced Vehicle
Percentage on such date and (ii) as of any other date, zero.”


““Series 2008-1 Supplement” means, the Series 2008-1 Supplement, dated as of
February 15, 2008, as amended, modified or supplemented from time to time, among
ABRCF, ABCR, as administrator, JPMorgan Chase, as administrative agent, the CP
Conduit Purchasers, Funding Agents and APA Banks named therein, and The Bank of
New York Mellon Trust Company, N.A. (as successor in interest to The Bank of New
York Trust Company, N.A.), as trustee and as agent for the benefit of the Series
2008-1 Noteholders, to the Base Indenture.”


3.             Deletion of Definitions.  The following defined terms, as set
forth in Article I(b) of the Series 2002-2 Supplement, are hereby deleted in
their entirety:  “Series 2002-2 Maximum Aggregate
Kia/Isuzu/Subaru/Hyundai/Suzuki Amount”, “Series 2002-2 Maximum Individual
Hyundai/Suzuki Amount”, “Series 2002-2 Maximum Nissan Amount” and “Series 2002-2
Maximum Individual Kia/Isuzu/Subaru Amount.”


4.             Amendment to Section 2.5.  Section 2.5(a) of the Series 2002-2
Supplement is hereby amended by adding the following text at the end of the
first sentence thereof:


“; and provided, further, that no such Decrease (other than pursuant to Section
2.5(d)) shall be permitted unless the Series 2008-1 Invested Amount (as defined
in the Series 2008-1 Supplement) is equal to zero on such date (after giving
effect to all payments to be made pursuant to the Series 2008-1 Supplement on
such date).”


5.             Amendment to Article IV.  Article IV of the Series 2002-2
Supplement is hereby amended by (i) adding the following clause (k):


“(k)       the occurrence and continuation of an “event of default” under (i)
the Credit Agreement, dated as of April 19, 2006 (the “Credit Agreement”), among
Avis Budget Holdings, LLC, as Borrower, Avis Budget Car Rental, LLC, as
Borrower, the subsidiary borrowers referred to therein, the several lenders
referred to therein, JPMorgan Chase, as Administrative Agent, Deutsche Bank
Securities Inc., as Syndication Agent, each of Bank of America, N.A., Calyon New
York Branch and Citicorp USA, Inc., as Documentation Agents and Wachovia Bank,
National Association, as Co-Documentation Agent or (ii) any credit agreement or
similar facility (a “Replacement Credit Agreement”) entered into by Avis Budget
Holdings, LLC, Avis Budget Car Rental LLC and/or any affiliate of either entity,
that refinances or replaces the Credit Agreement, without giving effect to any
amendment to such Credit Agreement or Replacement Credit Agreement or any waiver
of any such event of default, in each case subsequent to the Series 2002-2
Eleventh Amendment Effective Date, that is not approved in writing by the
Requisite Noteholders and provided that, for purposes of this Supplement, the
event of default set forth in Section 8(e) of the Credit Agreement shall survive
the termination of the Credit Agreement..”

 
9

--------------------------------------------------------------------------------

 
 
and (ii) inserting the text “or (k)” immediately after each occurrence of the
text “(j)” in the last paragraph of Article IV.


6.              Additional Covenant.  Section 8.2 of the Series 2002-2
Supplement is hereby amended by adding the following clause as Section 8.2(h):


“(h)          they shall not permit the aggregate Capitalized Cost for all
Vehicles purchased in any model year that are not subject to a Manufacturer
Program to exceed 85% of the aggregate MSRP (Manufacturer Suggested Retail
Price) of all of such Vehicles.”


7.             Amendment to Schedule I.  (a) On the Series 2002-2 Eleventh
Amendment Effective Date, Schedule I to the Series 2002-2 Supplement shall be
amended by deleting such Schedule in its entirety and substituting in lieu
thereof a new Schedule I in the form of Schedule A to this Amendment, which
shall (i) effect an increase in the Commitment Amount of certain Extending
Purchaser Groups pursuant to Section 2.6(a) of the Series 2002-2 Supplement as
reflected thereon and (ii) remove the Commitment Amount and all other
information on Schedule I with respect to Mizuho Corporate Bank (USA), Advantage
Asset Securitization Corp. (together, the “Mizuho Purchaser Group”) and Mizuho
Corporate Bank, Ltd.


(b)           By executing this Amendment, each Extending Purchaser Group whose
Commitment Amount is increased by effect of this Amendment hereby consents
thereto in accordance with Section 2.6(a) of the Series 2002-2 Supplement.


(c)           By executing this Amendment, each of ABRCF, Mizuho Corporate Bank
(USA), Advantage Asset Securitization Corp. and Mizuho Corporate Bank, Ltd.
agrees and acknowledges that the Mizuho Purchaser Group shall be a Non-Extending
Purchaser Group as of October 27, 2008.


(d)           On the Series 2002-2 Eleventh Amendment Effective Date, each CP
Conduit Purchaser which is a member of an Extending Purchaser Group, the APA
Banks with respect to such CP Conduit Purchaser and the Funding Agent with
respect to such CP Conduit Purchaser shall be deemed hereby to make or accept,
as applicable, an assignment and assumption of a portion of the Series 2002-2
Invested Amount, as directed by the Administrative Agent, with the result being
that after giving effect thereto, the Purchaser Group Invested Amount with
respect to each such Extending Purchaser Group shall equal the product of (x)
the sum of the Purchaser Group Invested Amounts of each Extending Purchaser
Group on the Series 2002-2 Eleventh Amendment Effective Date and (y) the
Commitment Percentage of such Extending Purchaser Group on the Series 2002-2
Eleventh Amendment Effective Date after giving effect to the effectiveness of
this Amendment and the changes in the Commitment Amounts made thereby and in
furtherance thereof, each CP Conduit Purchaser (or the related APA Banks, based
on their APA Bank Percentage) which is a member of an Extending Purchaser Group
whose Commitment Percentage after giving effect to this Amendment is greater
than such Commitment Percentage prior to giving effect to this Amendment shall
make an advance to the Administrative Agent, on a pro rata basis, for payment to
each Extending Purchaser Group whose Commitment Percentage after giving effect
to this Amendment is less than such Commitment Percentage prior to giving effect
this Amendment.  No Extending Purchaser Group shall be required to make any
assignment unless such assigning Extending Purchaser Group shall receive in cash
an amount equal to the reduction in its Series 2002-2 Invested Amount.

 
10

--------------------------------------------------------------------------------

 
 
8.             This Amendment is limited as specified and, except as expressly
stated herein, shall not constitute a modification, acceptance or waiver of any
other provision of the Series 2002-2 Supplement.


9.             Consent to Extension under Section 2.6(b).  Each Extending
Purchaser Group, by executing this Amendment hereby agrees to the extension of
the Scheduled Expiry Date with respect to such Extending Purchaser Group as
effected by this Amendment.


10.           Direction.  By their signatures hereto, each of the undersigned
(excluding The Bank of New York Mellon Trust Company, N.A., in its capacity as
Trustee and Series 2002-2 Agent) hereby authorize the Trustee and Series 2002-2
Agent to execute this Amendment and take any and all further action necessary or
appropriate to give effect to the transaction contemplated hereby.


11.           This Amendment shall become effective on the date (the “Series
2002-2 Eleventh Amendment Effective Date”) that is the later of (a) the date
hereof or (b) the first date on which each of the following have occurred:  (i)
each of the parties hereto shall have executed and delivered this Amendment to
the Trustee, and the Trustee shall have executed this Amendment, (ii) the Rating
Agency Consent Condition shall have been satisfied with respect to this
Amendment; provided that, for purposes of this Amendment, satisfaction of the
Rating Agency Consent Condition shall require that the Administrative Agent
shall have received a copy of a letter, in form and substance satisfactory to
the Administrative Agent, from each of (x) Moody’s stating that the long-term
rating of at least “Aa2” has been assigned by Moody’s to the Series 2002-2 Notes
and (y) Standard & Poor’s stating that the long-term rating of “AA” has been
assigned by Standard & Poor’s to the Series 2002-2 Notes, (iii) ABRCF shall have
acquired one or more Series 2002-2 Interest Rate Caps satisfying the
requirements of Section 3.11(a) of the Series 2002-2 Supplement (giving effect
to this Amendment) and (iv) all certificates and opinions of counsel required
under the Base Indenture or by the Series 2002-2 Noteholders shall have been
delivered to the Trustee and the Series 2002-2 Noteholders, as applicable.

 
11

--------------------------------------------------------------------------------

 
 
12.           From and after the Series 2002-2 Eleventh Amendment Effective
Date, all references to the Series 2002-2 Supplement shall be deemed to be
references to the Series 2002-2 Supplement as amended hereby.


13.           This Amendment may be executed in separate counterparts by the
parties hereto, each of which when so executed and delivered shall be an
original but all of which shall together constitute one and the same instrument.


14.           THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.


 
12

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective duly authorized officers as of the date above first
written.



 
AVIS BUDGET RENTAL CAR FUNDING
   
(AESOP) LLC, as Issuer
         
By:
 /s/ Rochelle Tarlowe
   
Name:
Rochelle Tarlowe
   
Title:
Vice President and Treasurer



 

--------------------------------------------------------------------------------

 
 

 
THE BANK OF NEW YORK MELLON
   
TRUST COMPANY, N.A., as Trustee and
   
Series 2002-2 Agent
       
By:
 /s/ Robert Castle
   
Name:
 Robert Castle
   
Title:
Vice President



 

--------------------------------------------------------------------------------

 
 

 
JPMORGAN CHASE BANK, N.A., as
   
Administrative Agent
         
By:
 /s/ Catherine Frank
   
Name:
 Catherine Frank
   
Title:
Executive Director



 

--------------------------------------------------------------------------------

 
 
AGREED, ACKNOWLEDGED AND CONSENTED:
 
 
SHEFFIELD RECEIVABLES CORPORATION,
 
as a CP Conduit Purchaser under the Series
 
2002-2 Supplement
           
By:
Barclays Bank PLC
     
as Attorney-in-Fact
                       
By:
 /s/ Hong Zhao
     
Name:
Hong Zhao
     
Title:
Associate Director
 

 
 
BARCLAYS BANK PLC,
 
as a Funding Agent and an APA Bank under
 
the Series 2002-2 Supplement
       
By:
/s/ Jeffrey Goldberg
   
Name:
Jeffrey Goldberg
   
Title:
Associate Director
         
By:
/s/ Jeffrey Goldberg
   
Name:
Jeffrey Goldberg
   
Title:
Associate Director
 



 

--------------------------------------------------------------------------------

 
 
LIBERTY STREET FUNDING LLC,
 
as a CP Conduit Purchaser under the Series
 
2002-2 Supplement
         
By:
/s/ John L. Fridlington
   
Name:
John L. Fridlington
   
Title:
Vice President
                 
THE BANK OF NOVA SCOTIA,
 
as a Funding Agent and an APA Bank under
 
the Series 2002-2 Supplement
       
By:
/s/ Michael Eden
   
Name:
Michael Eden
   
Title:
Director
 



 

--------------------------------------------------------------------------------

 
 
YC SUSI TRUST,
 
as a CP Conduit Purchaser under the Series
 
2002-2 Supplement
       
By:
Bank of America, National Association,
 
as Administrative Trustee
       
By:
/s/ Jeremy Grubb
   
Name:
Jeremy Grubb
   
Title:
Vice President
                 
BANK OF AMERICA, NATIONAL ASSOCIATION,
 
as a Funding Agent and an APA Bank under
 
the Series 2002-2 Supplement
       
By:
/s/ Jeremy Grubb
   
Name:
Jeremy Grubb
   
Title:
Vice President
 



 

--------------------------------------------------------------------------------

 
 
CHARTA, LLC (as successor to Charta Corporation),
 
as a CP Conduit Purchaser under the Series 2002-2 Supplement
               
By:
Citicorp North America, Inc., as
 
Attorney-in-fact
       
By:
/s/ Jeff Cady
   
Name:
Jeff Cady
   
Title:
                   
CITIBANK, N.A., as
 
an APA Bank under the Series 2002-2 Supplement
       
By:
/s/ Jeff Cady
   
Name:
Jeff Cady    
Title:
                   
CITICORP NORTH AMERICA, INC.,
 
as a Funding Agent under the Series 2002-2 Supplement
       
By:
/s/ Jeff Cady
   
Name:
Jeff Cady
   
Title:
   



 

--------------------------------------------------------------------------------

 
 
FALCON ASSET SECURITIZATION COMPANY LLC,
 
as a CP Conduit Purchaser under the Series
 
2002-2 Supplement
       
By:
 /s/ Catherine Frank
   
Name:
Catherine Frank
   
Title:
Executive Director
                 
JPMORGAN CHASE BANK, N.A.
 
as a Funding Agent under the Series
 
2002-2 Supplement
       
By:
 /s/ Catherine Frank
   
Name:
Catherine Frank
   
Title:
Executive Director
                 
JPMORGAN CHASE BANK, N.A.
 
as an APA Bank under the Series 2002-2
 
Supplement
         
By:
 /s/ Catherine Frank
   
Name:
Catherine Frank
   
Title:
Executive Director
 



 

--------------------------------------------------------------------------------

 
 
GEMINI SECURITIZATION CORP., LLC,
 
as a CP Conduit Purchaser under the Series
 
2002-2 Supplement
         
By:
/s/ R. Douglas Donaldson
   
Name:
R. Douglas Donaldson
   
Title:
Treasurer
                 
DEUTSCHE BANK AG, NEW YORK BRANCH,
 
as a Funding Agent and an APA Bank under the
 
Series 2002-2 Supplement
       
By:
/s/ Robert Sheldon
   
Name:
Robert Sheldon
   
Title:
Director
         
By:
/s/ Peter Kim
   
Name:
Peter Kim
   
Title:
Vice President
 



 

--------------------------------------------------------------------------------

 
 
ATLANTIC ASSET SECURITIZATION LLC,
 
as a CP Conduit Purchaser under the Series
 
2002-2 Supplement
       
By:
/s/ Kostantina Kourmpetis
   
Name:
Kostantina Kourmpetis
   
Title:
Managing Director
         
By:
/s/ Sam Pilcer
   
Name:
Sam Pilcer
   
Title:
Managing Director
                 
CALYON NEW YORK BRANCH,
 
as a Funding Agent and an APA Bank under the
 
Series 2002-2 Supplement
       
By:
/s/ Kostantina Kourmpetis
   
Name:
Kostantina Kourmpetis
   
Title:
Managing Director
         
By:
/s/ Sam Pilcer
   
Name:
Sam Pilcer
   
Title:
Managing Director
 



 

--------------------------------------------------------------------------------

 
 
AMSTERDAM FUNDING CORPORATION,
 
as a CP Conduit Purchaser under the Series 2002-2 Supplement
       
By:
/s/ Bernard J. Angelo
   
Name:
Bernard J. Angelo
   
Title:
Vice President
                 
THE ROYAL BANK OF SCOTLAND PLC,
 
as an APA Bank under the Series 2002-2 Supplement
       
By:
/s/ Michael Zappaterrini
   
Name:
Michael Zappaterrini
   
Title:
Managing Director
                 
THE ROYAL BANK OF SCOTLAND PLC,
 
as a Funding Agent under the Series 2002-2 Supplement
       
By:
/s/ Michael Zappaterrini
   
Name:
Michael Zappaterrini
   
Title:
Managing Director
 



 

--------------------------------------------------------------------------------

 
 
ADVANTAGE ASSET SECURITIZATION CORP.,
 
as a CP Conduit Purchaser under the Series 2002-2 Supplement
       
By:
 /s/ R. Douglas Donaldson
   
Name:
R. Douglas Donaldson
   
Title:
Treasurer
                 
MIZUHO CORPORATE BANK, LTD.,
 
as an APA Bank under the Series 2002-2
 
Supplement
         
By:
/s/ Hidekatsu Take
   
Name:
Hidekatsu Take
   
Title:
Deputy General Manager
                 
MIZUHO CORPORATE BANK (USA),
 
as a Funding Agent under the Series 2002-2 Supplement
       
By:
 /s/ Hiroyuki Kasama
   
Name:
Hiroyuki Kasama
   
Title:
Senior Vice President
 



 

--------------------------------------------------------------------------------

 
 
AVIS BUDGET CAR RENTAL, LLC,
 
as Administrator
       
By:
/s/ Rochelle Tarlowe
   
Name:
Rochelle Tarlowe
   
Title:
Vice President and Treasurer
 


 

--------------------------------------------------------------------------------

 

Schedule A
 
SCHEDULE I TO SERIES 2002-2 SUPPLEMENT
 

 
CP Conduit
 
APA Bank
 
Funding Agent
 
APA Bank Percentage
 
Maximum Purchaser Group Invested Amount
 
Match Funding
 
Purchased Percentage
1.
Sheffield Receivables Corporation
 
Barclays Bank PLC
 
Barclays Bank PLC
 
100%
 
$200,000,000
 
Yes
 
13.79%
2.
Atlantic Asset Securitization LLC
 
Calyon New York Branch
 
Calyon New York Branch
 
100%
 
$150,000,000
 
No
 
10.34%
3.
Amsterdam Funding Corporation
 
The Royal Bank of Scotland plc
 
The Royal Bank of Scotland plc
 
100%
 
$175,000,000
 
No
 
12.07%
4.
Gemini Securitization Corp., LLC
 
Deutsche Bank AG, New York Branch
 
Deutsche Bank AG, New York Branch
 
100%
 
$175,000,000
 
No
 
12.07%
5.
Liberty Street Funding LLC
 
The Bank of Nova Scotia
 
The Bank of Nova Scotia
 
100%
 
$175,000,000
 
No
 
12.07%
6.
YC SUSI Trust
 
Bank of America, National Association
 
Bank of America, National Association
 
100%
 
$175,000,000
 
No
 
12.07%
7.
Charta, LLC
 
Citibank, N.A.
 
Citicorp North America, Inc.
 
100%
 
$125,000,000
 
No
 
8.62%
8.
Falcon Asset Securitization Company LLC
 
JPMorgan Chase Bank, N.A.
 
JPMorgan Chase Bank, N.A.
 
100%
 
$275,000,000
 
No
 
18.97%

 
 

--------------------------------------------------------------------------------